          Case 3:21-cv-00309-HTW-LGI Document 55 Filed 07/08/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

---------------------------------x
-DAVID B. TURNER BUILDERS LLC,
 et al.,                          :
                      Plaintiffs,
                                  :                             CIVIL ACTION NO.
            vs.                                                 3-21-cv-0309-HTW-LGI
                                  :
 WEYERHAEUSER COMPANY,
 et al.,                          :
                      Defendants.
 ---------------------------------x
 -

                         RULE 7.1 CORPORATE DISCLOSURE
                  STATEMENT OF DEFENDANT INTERFOR CORPORATION

           Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Interfor Corporation1 states, by
and through its undersigned counsel, as follows:
           Interfor Corporation has no parent corporation and no publicly held corporation owns 10%
or more of Interfor Corporation’s stock.


Dated: July 8, 2021
                                                                       /s/ Adam Stone______
                                                                       Adam Stone (MSB No. 10412)
                                                                       Kaytie M. Pickett (MSB No.
                                                                       103202)
                                                                       JONES WALKER LLP
                                                                       190 East Capitol Street, Suite 800
                                                                       Jackson, Mississippi 39201
                                                                       Tel.: (601) 949-4900; Fax: (601)
                                                                       949-4804
                                                                       kpickett@joneswalker.com
                                                                       astone@joneswalker.com

                                                                       Karen Hoffman Lent (admitted pro
                                                                       hac vice)
                                                                       Matthew M. Martino (admitted pro
                                                                       hac vice)

1
    Interfor Corporation was misidentified in the Amended Complaint as Interfor Company. See Dkt. 3.
Case 3:21-cv-00309-HTW-LGI Document 55 Filed 07/08/21 Page 2 of 3




                                         Evan R. Kreiner (admitted pro hac
                                         vice)
                                         SKADDEN, ARPS, SLATE,
                                         MEAGHER & FLOM LLP
                                         One Manhattan West
                                         New York, New York 10001
                                         Telephone: (212) 735-3000
                                         Facsimile: (212) 735-2000
                                         Karen.Lent@skadden.com
                                         Matthew.Martino@skadden.com
                                         Evan.Kreiner@skadden.com

                                         Counsel for Interfor Corporation
       Case 3:21-cv-00309-HTW-LGI Document 55 Filed 07/08/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, I electronically filed a true and correct copy of the

foregoing document with the Clerk of the Court using CM/ECF, which will send electronic

notice of such filing to all counsel of record.


                                                  /s/ Adam Stone___
                                                  ADAM STONE
